382 F.3d 1153
Luis L. ARMENTERO, Petitioner-Appellant,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent-Appellee.
No. 02-55368.
United States Court of Appeals, Ninth Circuit.
September 1, 2004.

Michael Tanaka, Esq., Los Angeles, CA, for Petitioner-Appellant.
Jason K. Axe, Esq., Los Angeles, CA, Van Der Hout & Brigagliano, San Francisco, CA, for Respondent-Appellee.
Before: MESKILL,* FERGUSON, and BERZON, Circuit Judges.

ORDER

1
The Respondent-Appellee's Petition for Rehearing is GRANTED. The opinion filed August 26, 2003, slip op. 12069, and appearing at 340 F.3d 1058 (9th Cir.2003), is WITHDRAWN. It may not be cited as precedent by or to this court or any district court of the Ninth Circuit.


2
Resubmission of this case is deferred pending oral argument. Argument is set for Monday, October 4, 2004, at 3:00 p.m., in San Francisco, California.



Notes:


*
 The Honorable Thomas J. Meskill, Senior United States Circuit Judge for the Second Circuit, sitting by designation